Citation Nr: 0602340	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to June 
1978.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen a previously denied claim for 
service connection for a psychiatric disorder - 
specifically, major depression.  

In a June 2005 decision, the Board reopened the claim and 
remanded the case to the RO (via the Appeals Management 
Center (AMC)) in Washington, DC, for further development and 
consideration.


FINDING OF FACT

Psychiatric disorders, diagnosed as major depressive disorder 
and panic disorder, have been diagnosed and found to be 
etiologically related to the veteran's military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the VCAA because, even if there has not been, it is 
merely inconsequential.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Pertinent Laws and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).



Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

With respect to Hickson element (1), current disability, VA 
medical records, dated from 1982 to 2003, disclose the 
veteran's evaluation or treatment for multiple conditions - 
including alcohol dependence, depressive disorder, panic 
disorder, somatoform disorder and personality disorder.  VA 
examination in July 2005 diagnosed major depressive disorder, 
recurrent, severe with psychotic features and panic disorder 
with agoraphobia.  Therefore, element (1) has been met.  

With respect to Hickson element (2), in-service disease, the 
service medical records disclose the veteran was evaluated by 
neuropsychology specialists who found that he exhibited no 
psychosis, psychoneurosis, or organic brain disease.  
[The evaluation was requested when clinical workup failed to 
produce evidence of an organic basis for his continued 
complaints of low back and testicular pain.]  The specialists 
determined there was evidence the veteran had a personality 
best described as inadequate type, with poor tolerance to 
stress, manifesting itself in hysterical-like behavior, poor 
performance and psychosomatic symptoms.  This was not a 
mental illness, but instead a personality defect acquired 
during the formative years and, as such, it made his 
adjustment to the demands of the service difficult.  


In this regard, the Board notes that a personality disorder 
is considered a constitutional and developmental defect for 
which service connection cannot be established as a matter of 
express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9.

As noted above, the veteran was afforded a VA examination in 
July 2005, as directed by the Board's June 2005 remand, 
specifically to determine whether he currently has a 
psychiatric disorder attributable to his service in the 
military.  And in an addendum to that examination dated in 
September 2005, the VA examiner opined that it was as likely 
as not the veteran's complaints of problems in basic training 
that were labeled as psychosomatic represented the initiation 
of mental disorder while in service.  Although the examiner 
went on to provide an Axis II diagnosis of personality 
disorder, he did not alter the Axis I diagnoses rendered in 
July 2005 - of major depressive disorder, recurrent, severe 
with psychotic features and panic disorder with agoraphobia.  
At that time, the examiner also opined that it was at least 
as likely as not the veteran's psychiatric disorders began 
during his military service.  The Board finds significant the 
fact that the examiner reviewed the claims file, including 
the service medical records, in formulating his opinion.  
Also determinative is the fact that there is no 
medical opinion that contradicts this medical conclusion for 
service connection.  On the contrary, statements from the 
veteran's treating physician submitted in 2003 and 2005, 
while not conclusively establishing a direct relationship 
between the veteran's current psychiatric disorders and his 
military service, strongly suggest such a relationship.  

So the Board finds that the totality of the above evidence 
satisfies Hickson elements (2) and (3).  Accordingly, service 
connection for an acquired psychiatric disorder is warranted.




ORDER

Service connection for an acquired psychiatric disorder is 
granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


